Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes Takase et al., US 6,450,888 B1 (hereinafter Takase); McCauley et al., US 2009/0258686 A1 (hereinafter McCauley); Stoddard et al., US 8,449,360 B2 (hereinafter Stoddard); Dance Dance Revolution operator’s manual by Konami (hereinafter Konami); Naidenov, US 2011/0009191 A1 (hereinafter Naidenov); and Toyama, US 6,252,153 B1 (hereinafter Toyama).

Takase discloses a game device for business to allow a player to enjoy dancing in time with the music, comprising a main game unit, and a stage provided in front of the main game unit (Takase [C8:52-C9:3] and [Fig. 2]).  The player’s performance is evaluated and word such as "GREAT" or "POOR", and displayed on the screen (Takase [C15:24-33]).  
McCauley teaches a system and method for playing a multi-player music video game (McCauley [Abstract]).  The video game instructions are for a music/rhythm video game (McCauley [0042]).  During gameplay, a score is determined based on whether the proper input was actuated (McCauley [0054]).  The process displays the score and/or other performance feedback (McCauley [0054]).  In some embodiments, the process outputs feedback in the form of crowd response to user action (McCauley [0054]).  In such case, where the user has played according to instruction, the crowd feedback can be positive and, for example, in the form of applause (McCauley [0054]).  On the other hand, where the user has not played according to 
Stoddard teaches a rhythm-action game for song lyrics (Stoddard [Abstract]).  Music making is often a collaborative effort among many musicians who interact with each other (Stoddard [C1:12-28]).  One form of musical interaction may be provided by a video game genre known as "rhythm-action," which involves a player performing phrases from an assigned, prerecorded musical composition using a video game's input device to simulate a musical performance (Stoddard [C1:12-28]).  If the player performs a sufficient percentage of the notes or cues displayed for the assigned part, the singer may score well for that part and win the game (Stoddard [C1:12-28]).  If the player fails to perform a sufficient percentage, the singer may score poorly and lose the game (Stoddard [C1:12-28]).  Two or more players may compete against each other, such as by each one attempting to play back different, parallel musical phrases from the same song simultaneously, by playing alternating musical phrases from a song, or by playing similar phrases simultaneously (Stoddard [C1:12-28]).  The player who plays the highest percentage of notes correctly may achieve the highest score and win (Stoddard [C1:12-28]).  Two or more players may also play with each other cooperatively (Stoddard [C1:12-28]).  In this mode, players may work together to play a song, such as by playing different parts of a song, either on similar or dissimilar instruments (Stoddard [C1:12-28]).  
Konami teaches a game very similar to the game device displayed in Takase.  In Konami, the stage and the cabinet unit are separable (Konami [p. 24]).  This allows for easier shipment.
Naidenov teaches a system and method for providing a computer-based rhythm game using game data supplied by one or more users that is synchronized to audio data of musical performances stored on a user's personal computing device (Naidenov [Abstract]).  A user accesses a server storing game data, selects a game data file, and downloads the game data file to his computer (Naidenov [Abstract]).  A rhythm game application plays a music file on the 
Toyama teaches a song accompaniment system comprising a singing support apparatus, or a so-called karaoke machine, and an instrumental accompaniment apparatus which makes use of one or more simulative instruments (Toyama [C1:4-8]).  Various kinds of music game machines have conventionally been proposed and many of them have actually been used (Toyama [C1:10-21]).  In one known example of a music game machine, a set of note marks is scrolled toward a timing line on a monitor screen and, if an operating part of a simulative instrument is operated when a note mark matches the timing line, a musical sound corresponding to the note mark that has matched is output (Toyama [C1:10-21]).  In another known example of a music game machine, a plurality of buttons simulating those of multiple keyboards are provided just below a monitor and a set of note marks is scrolled to indicate the timing of playing each keyboard so that proper musical sounds can be output (Toyama [C1:10-21]).  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest a system for engaging a user in a mental and/or physical challenge including a voice controlled device and a voice server in combination with the other elements recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715